 1   AARON D. FORD
      Attorney General
 2   VIVIENNE RAKOWSKY (Bar No. 9160)
      Deputy Attorney General
 3   DAVID J. POPE (Bar No. 8617)
      Chief Deputy Attorney General
 4   State of Nevada
     Office of the Attorney General
 5   555 E. Washington Avenue, Suite 3900
     Las Vegas, Nevada 89101
 6   (702) 486-3103
     (702) 486-3416 (fax)
 7   vrakowsky@ag.nv.gov
 8
     Attorneys for Defendants
 9

10                        UNITED STATES DISTRICT COURT

11                                DISTRICT OF NEVADA

12
     AMERICAN FINANCIAL SERVICES               )
13   ASSOCIATION & NEVADA CREDIT UNION)
     LEAGUE, & NEVADA BANKERS                  )   Case No. 2:19-cv-01708-APG-EJY
14   ASSOCIATION,                              )
                                               )
15         Plaintiffs,                         )
                                               )   STIPULATION TO EXTEND
16   vs.                                       )   TIME FOR STATE
                                               )   DEFENDANTS TO RESPOND
17   SANDY O’LAUGHLIN, in her official         )   TO FIRST AMENDED
     capacity as Commissioner of the Financial )   COMPLAINT (FIRST
18   Institutions Division of the Nevada       )   REQUEST)
     Department of Business & Industry, AARON )
19   FORD, in his official capacity as Nevada  )
     Attorney General,                         )
20                                             )
           Defendants.
21
           Defendants, Sandy O’Laughlin and Aaron Ford, by and through counsel,
22
     Aaron D. Ford, Nevada Attorney General, David J. Pope, Chief Deputy Attorney
23
     General, and Vivienne Rakowsky, Deputy Attorney General, and Plaintiffs,
24
     American Financial Services Association, Nevada Credit Union League & Nevada
25
     Bankers Association by and through their counsel, Alex L. Fugazzi of Snell &
26
     Wilmer, L.L.P. hereby Stipulate as follows:
27
           The time for State Defendants to Respond to Plaintiff’s First Amended
28
                                              1
 1   Complaint shall be extended from March 11, 2020 to March 25, 2020.

 2

 3   AARON D. FORD                               SNELL & WILMER, L.L.P.
     Nevada Attorney General
 4

 5   By: /s/ Vivienne Rakowsky             By:/s/ Alex L. Fugazziy
 6       VIVIENNE RAKOWSKY (Bar No. 9160) ALEX L. FUGAZZI (Bar No. 9022)
         Deputy Attorney General           MICHAEL PARETTI (Bar No. 13926)
 7       DAVID J. POPE (Bar No. 8617)      3883 Howard Hughes Pkwy, 1100
         Chief Deputy Attorney General     Las Vegas, NV 89169
 8       555 E. Washington Ave., Ste. 3900 Attorneys for Plaintiffs
         Las Vegas, NV 89101
 9
         Attorneys for Defendants
10

11
                                         ORDER
12

13                                                IT IS SO ORDERED.

14
                                                 _________________________________
15                                               U.S. MAGISTRATE JUDGE
16
                                                 DATED: February 24, 2020
17

18

19

20

21

22

23

24

25

26

27

28
                                             2
